Citation Nr: 1227817	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-36 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to June 1954.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that reopened a previously denied claim for service connection for bilateral hearing loss, but denied service connection on the merits, and denied service connection for tinnitus.  

In June 2012, the Veteran appeared for a video conference at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim for service connection for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A March 1993 rating decision denied service connection for hearing loss.  Notice of the March 1993 determination was sent to the Veteran on April 3, 1993.  A notice of disagreement was not received within the subsequent one-year period following notice, and the rating decision therefore became final.

2.  Evidence submitted since the RO's March 1993 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for sinusitis, and therefore raises a reasonable possibility of substantiating the claim.

3.  The most probative and competent medical and lay evidence of record is credible, and establishes that the Veteran's tinnitus at least as likely as not had its onset during service, as the result of in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The March 1993 rating that denied service connection for hearing loss decision is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received since the RO's March 1993 rating decision which denied service connection for hearing loss and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  The notice requirements apply to all five elements of a service connection claim:  veteran status; existence of a disability; a connection between the veteran's service and the disability; degree of disability; and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of evidence that is both new and material.  Thus, in addition to the above directives, if a claim requires new and material evidence, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In essence, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim includes the type of evidence that describes the bases for the denial in the prior decision and describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO reopened the Veteran's claim of service connection for hearing loss.  However, regardless of whether the RO reopens a previously denied claim of service connection, the Board must still review the RO's decision.  Barnett v. Brown, 8 Vet. App. 1 (1995).

Because of the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of hearing loss, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claims.  Despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is reopened by the Board; thus, any defect results in harmless error.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, because of the favorable nature of the Board's decision on the issue of entitlement to service connection for tinnitus, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to that claim.  

New and Material Evidence

A March 1993 decision denied service connection for hearing loss.  The basis for the denial was that there was no evidence of hearing loss in service, at the time of separation, or to a compensable degree within the first post-service year.  

The Veteran was notified of the March 1993 decision in April 1993, and he was provided with notice of his appellate rights.  A notice of disagreement was not received within one year following the April 1993 notice of the March 1993 decision.  

The appellant contends that he first noticed some hearing loss during service.  He asserts that he was exposed to acoustic trauma during service, and was not provided hearing protection.  The Veteran maintains that the source of at least part of his hearing loss is in-service noise exposure.  

Additional evidence has been added to the record since the March 1993 rating decision, including the Veteran's lay statements, testimony presented at a video conference hearing, a private medical opinion, a VA examination report, and VA outpatient records.  The documents collectively suggest that the Veteran may have developed a hearing loss during service, which has progressed over time, and which is noise-induced.

Prior unappealed decisions are final.  A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  When new and material evidence is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Veteran's claim to reopen was received in October 2007.  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

To reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  Since the prior final decision, evidence has been added to the claims file, including memoranda from the Veteran's private treating physician dated in October 2007 and June 2011.  In addition, the record contains a VA audiologic examination from April 2008, and hearing testimony from June 2012.  In the October 2007 and June 2011 statements, the Veteran's private treating physician, Dr. K, noted that the Veteran had severe down sloping sensorineural hearing loss in each ear.  Dr. K also noted the Veteran's in-service acoustic trauma and opined that the Veteran's pattern of hearing loss was highly likely associated with a history of noise exposure.  The VA examiner in April 2008 also noted the Veteran's in-service noise exposure, and a history of post-service noise exposure.  The Veteran testified in June 2012 at his video conference that his post-service noise exposure was essentially limited to very minimal gunfire during hunting season.  

The above described evidence was not of record at the time of the previous denial and is new.  The new evidence, by itself and when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for hearing loss, and raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence is new and material and reopening the claim for service connection for hearing loss is warranted.  To that extent only, the claim is allowed.

Service Connection

The Veteran seeks service connection for tinnitus.  He asserts that in-service acoustic trauma left him with tinnitus in service, which has continued to the present.  The Veteran maintains that he first noticed tinnitus in service and that the ringing in his ears has continued since that time.  

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has consistently maintained that his tinnitus had its onset during service.  A review of the service medical records is negative for any complaints or findings of tinnitus.  That is consistent with the Veteran's statement that he did not seek treatment in service for the ringing in his ears.

At his June 2012 video conference, the Veteran testified that the ringing in his ears started at the Camp Pendleton Marine Corps shooting range where he was issued an M-1 rifle.  The Veteran testified that after he shot some 50 rounds, he had a ringing in his ears, but refused to go to the hospital corpsman at that time because he did not want to lose his company.  The Veteran further testified that he was not issued hearing protection during service.  Aside from the M-1 rifle noise, the Veteran testified that his bunk was almost directly under the Number 3 5-inch gun mount on the destroyer to which he was assigned; and, in 1951 or 1952, they were on shore bombardment and were firing at the beach much of the time.  The Veteran also testified that at one point, he was walking from the fantail to the quarter deck when the number three gun fired while he was right under it and it knocked him to his knees.  Finally, the Veteran testified that he noticed a hearing loss and tinnitus for sometime after that.

After service, the Veteran worked at a service station pumping gas.  Then, he went to college, and continued to notice a hearing loss.  After a number of years, he coached and taught in the classroom.  During those times, he used engaged in seasonal hunting, but never fired his rifle that often, maybe a couple rounds per season.  The Veteran testified that his post-service employment also included being a concealed weapons instructor in approximately 1998, but he always wore hearing protection during that employment, and he had already experienced hearing loss and ringing in the ears long before that point.  

A review of the post-service treatment records indicates that the Veteran reported to a VA provider in November 1994 that he experienced nerve damage to his left ear in 1951-1952.  He had no pain or discharge, but reported constant tinnitus in the left ear since the injury.  

The Veteran underwent a VA audiologic examination in April 2008.  The examiner noted that the Veteran was claiming service connection for hearing loss and tinnitus.  The examiner noted the Veteran's reports of in-service noise exposure, which was consistent with the Veteran's hearing testimony.  The examiner also noted that the Veteran indicated a long history of avid recreational shooting and hunting, and said that he has fired weapons, including center fire rifles, center fire handguns, and shotguns.  The examiner also noted that the Veteran worked as a concealed handgun instructor, and eventually began to wear ear protection, although not initially.  According to the examination report, the Veteran provided at least a 10 to 20 year history of bilateral progressive hearing loss and a longer history of bilateral constant tinnitus.  The examiner also noted that the Veteran's service medical records were negative for in-service incurrence of hearing loss or tinnitus, and negative for treatment for ringing in the ears.  The examiner noted that the Veteran passed the whispered voice test at 15 decibels bilaterally during the separation physical but also acknowledged that no audiometric testing was recorded at that time.  The examiner provided a diagnosis of bilateral high frequency sensorineural hearing loss and bilateral constant tinnitus, but opined that the Veteran's current hearing loss and tinnitus including a combination of genetic and environmental factors that occurred subsequent to separation from service.  While the examiner conceded that the Veteran likely sustained in-service noise exposure in 1951 and 1952, the examiner also found that he sustained significant non-military post service noise exposure from recreational shooting.  Based on those findings, and the other evidence of record, the examiner opined that the dominant etiology of the Veteran's current hearing loss and tinnitus would be presbycusis.  Therefore, the examiner opined that the Veteran's tinnitus was less likely than not related to in-service noise exposure or acoustic trauma.  

In a June 2011 statement, Dr. K reiterated that the Veteran had severe down sloping bilateral sensorineural hearing loss; that his hearing loss had been gradual and progressive, and that it was associated with tinnitus.  The examiner noted the Veteran's self-reported history of in-service noise exposure, and his reported history of in-service onset of tinnitus as a result of the acoustic trauma in service.  The examiner noted that the Veteran's post-service work did not involve loud noise, and the Veteran denied a history of explosive events after service.  Moreover, the examiner noted, the Veteran had not been associated with the type of noise exposure that would be expected with that sort of hearing loss.  Therefore, Dr. K opined that the Veteran's hearing loss was most likely caused by or result of his exposure to explosive gun fire during service.  Dr. K indicated that there was little else to justify the hearing loss that he had other than genetic disposition, which was always a variable.  The examiner did not expressly provide an opinion regarding the tinnitus.  

In sum, the evidence of record shows a current bilateral hearing loss for VA purposes, and the Veteran has a diagnosis of tinnitus.  The Veteran has reported significant exposure to acoustic trauma, without ear protection, during service and in-service acoustic trauma has been conceded.  Although there is some question as to whether the Veteran was exposed to significant post-service noise exposure during many years hunting, the Veteran has specifically indicated that his tinnitus began during service.

The Veteran is competent to testify as to symptoms such as ringing in the ears, which is non-medical in nature, even if he is not necessarily competent to render a medical diagnosis.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Veteran is also competent to report that he first noticed tinnitus during service.  Because the Veteran is competent to report the onset of his tinnitus, and there is no reason to doubt the Veteran's credibility in that regard, the Board finds that the VA examiner's opinion, is outweighed by the Veteran's competent testimony as to the continuity of symptomatology of his tinnitus.  The VA examiner did not take into account the Veteran's competent and credible statements regarding the onset of his tinnitus when providing the April 2008 opinion.  That is critical, because the Veteran's credible statements indicate that the Veteran's tinnitus began during service, well before the post-service recreational hunting and other post-service noise exposure.  

The Veteran's credible statements, with the medical diagnosis of tinnitus, and the evidence of in-service acoustic trauma provide the necessary criteria to grant this claim.  

The only evidence weighing against the claim is the VA examiner's opinion which is based, at least in part, on two factors:  (1) that there is no definitive data to show tinnitus at the time of the Veteran's discharge from service; and (2) that the Veteran had post-service occupational and recreational noise exposure in addition to his in-service noise exposure, and it is unclear when the Veteran actually began to wear hearing protection.  However, what the VA examiner did not recognize was the Veteran's competent and credible reports of the in-service onset of his tinnitus.  The Veteran is competent to report that he first noticed a ringing in his ears during service, and that it has continued since that time.  In this case, there is no reason to doubt the Veteran's credibility in that regard.  Thus, regardless of the Veteran's history of post-service occupational or recreational noise exposure, the Board finds that it is at least as likely as not that the Veteran's tinnitus began during service as a result of in-service acoustic trauma.  The Veteran's contentions are supported by the private evidence which is accompanied by a complete rationale.  Critically, the Board finds that the VA examiner's opinion carries less probative value because the Veteran first noticed a ringing in his ears/tinnitus in service, before any post-service occupational and/or recreational noise exposure, and the VA examiner did not consider that lay evidence in providing the opinion.  Because the Veteran is competent to report symptoms of ringing in his ears, and because his statements are credible, and supported by the opinion of Dr. K, the Board finds that the weight of the evidence in this case shows that it is at least as likely as not that the Veteran's tinnitus had its onset during service.  

For the foregoing reasons, all reasonable doubt is resolved in the Veteran's favor, and the Board finds that it is at least as likely as not that the Veteran's tinnitus is linked to in-service noise exposure.  Accordingly service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss and the claim is reopened.  To that extent only, the claim is allowed.

Service connection for tinnitus is granted.


REMAND

Having reopened the claim of service connection for bilateral hearing loss, VA has the duty to notify the appellant as to how to substantiate his claim and to assist him in the development of the claim.  Because hearing loss can be objectively measured and diagnosed, as opposed to tinnitus, which is largely based on subjective criteria, additional development is necessary to determine the likely etiology of the Veteran's current hearing loss.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's service medical records do not show a hearing loss in service, or complaints of trouble hearing during service.  All hearing tests performed in service were based on whispered voice testing and no abnormalities were noted.

The VA examiner in April 2008 opined that the Veteran's current hearing loss was not at least as likely as not the result of in-service acoustic trauma because the Veteran reported post-service noise exposure without hearing protection, in the form of gunfire from recreational hunting and occupational noise exposure as a concealed weapons instructor.  The VA examiner opined that the Veteran's hearing loss was more likely do to presbycusis and post-service noise exposure, particularly because the medical evidence of record did not document hearing loss or treatment therefore until many years following discharge from service.  

In a contradictory private medical opinion from June 2011, Dr. K, opined that the Veteran's hearing loss was most likely caused by or a result of his exposure to explosive gunfire in service.  Dr. K reasoned that there was little else to justify the hearing loss other than genetic disposition, which he noted was always a variable.  However, Dr. K did not specifically address the Veteran's post-service history of post-service occupational and recreational noise exposure in the opinion.  Although Dr. K indicated that the Veteran denied any history of explosive events after his service, Dr. K did not specifically state whether he was aware of the Veteran's history of recreational hunting.  That must be addressed in order for the opinion to be considered probative.  

However, there is some question as to whether the Veteran's post-service occupation or recreational noise exposure played a role in the Veteran's hearing loss.  At his personal hearing, the Veteran testified that his post-service hearing loss played a very insignificant role with regard to his hearing loss.  The Veteran testified that, in addition to the tinnitus, he first noticed a hearing loss during service, but did not want to report that or seek treatment in service for fear of losing his unit.  The Veteran also testified that although he spent many post-service years hunting, it did not involve firing his rifle very often, and that the noise did not compare to the acoustic trauma he sustained during service.  Finally, the Veteran testified that by the time he began working as a concealed weapons instructor, he already had well-documented hearing loss, and he wore hearing protection.  

In sum, the Board finds that the medical evidence of record is incomplete.  It appears that the VA examiner did not have an accurate picture of the Veteran's overall noise exposure, and did not consider his lay statements regarding continuity of symptomatology, and that opinion carries little probative value.  Similarly, Dr. K did not acknowledge that the Veteran had any post-service noise exposure, regardless of its significance.  Thus, Dr. K's opinion also carries little probative value.  Therefore, the Board finds that another VA examination is necessary to determine the likely etiology of the Veteran's hearing loss.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Schedule the Veteran for a VA audiological examination to assess the current nature and etiology of bilateral hearing loss.  The examiner must review the claims file and must note that review in the report.  All indicated tests and studies should be performed, including audiometric testing, and all findings should be set forth in detail.  The examiner should consider the Veteran's credible statements that he first noticed a hearing loss during service, and the fact that his discharge examination did not provide audiometric findings.  Additionally, the examiner should reconcile the Veteran's reports that he first noticed hearing loss in service with the other evidence of record, including the previous VA examiner's opinion that the Veteran's hearing loss was first documented many years after service separation.  Additionally, the examiner should indicate if the Veteran's pattern of hearing loss is consistent with a noise-induced hearing loss and the type of acoustic trauma described by the Veteran.  The VA examiner should also be advised that service connection for hearing loss may be established even if it is first shown after service if all the evidence assembled establishes that it was incurred as a result of in-service acoustic trauma.  The examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that current hearing loss began in or is related to service, to include excessive noise exposure during service.  A complete rationale for all opinions is requested.  

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


